DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 2/18/21, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
“A… method for analyzing data in respect of one or more opportunities that exist between an enterprise entity that has a plurality of associated users and an account entity that has a plurality of associated contacts, the method comprising: 
receiving, …: 
(A) account team member data that: (i) identifies a group of contacts that have been identified as participating in a target opportunity; (ii) includes title scores for at least some of the contacts included in the group of contacts, the title sore for each contact being indicative of a position of the contact in a hierarchy of the account entity; (iii) includes department indicators for at least some of the contacts included in the group of contacts, wherein the department indicator for each contact indicates a department of the account entity that the contact is a member of; and (iv) relationship scores for at least some of the contacts included in the group of contacts, the relationship score for each contact indicating a strength of a relationship between the contact and the enterprise entity; and 
(B) enterprise team member data that: identifies a group of users that have been identified as participating in the target opportunity, and 
processing the account team member data and the enterprise team member data using a predefined model to assign a current multi-thread score to the target opportunity, the current multi-thread score being indicative of a suitability of the combined membership of the group of contacts and the group of users.”
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial interactions – e.g. marketing or sales activities). The claim is currently detecting scoring contacts (e.g. targets/prospects/leads) and users, including titles of the contacts, departments of the contacts, and relationships of contacts with an enterprise entity to determine who to speak with for a sales opportunity. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and determines the score of who is recommended for a user to talk to amongst contacts.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“A computer implemented method” for analyzing data in respect of one or more opportunities that exist between an enterprise entity that has a plurality of associated users and an account entity that has a plurality of associated contacts, the method comprising: 
receiving, “from one or more electronic storage devices:”  (MPEP 2106.05f - “apply it” – applying the abstract idea on a computer; merely uses a computer as a tool to perform an abstract idea).
These elements of computer implemented method and receiving from “electronic storage devices”, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer implemented method and receiving from “electronic storage devices” are “field of use” (MPEP 2106.05h) and “apply it” (See also MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, receiving “from one or more electronic storage devices” is a conventional computer function (See MPEP 2106.05(d)(II) . Electronic recordkeeping; Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 11 is directed to a system at step 1, which is a statutory category. Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 11 also recites additional limitations of “storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement”, but is viewed as “apply it on a computer” at step 2a, prong 2 and step 2b. 
Claims 2-3 and 12-13 narrow the abstract idea by adjusting the scoring based on titles and departments of users and contacts. Claims 4-5, 14-15 narrow the abstract idea by adjusting the scoring based on weighting; scoring based on past amounts of communications occurred. Claims 6-9, 16-19 narrow the abstract idea by adjusting the scoring by assessing different users and who would improve the lead/opportunity scores. Claim 10 narrows the abstract idea by adjusting the scoring based on stage opportunity/cycle was at in history in comparison to current situation. 
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (US 2014/0214943) and Mishor (US 2012/0203584).
Concerning claim 1, Shapero discloses:
A computer implemented method for analyzing data (Shapero – See par 79-81, FIG. 15 - FIG. 15 is a block diagram of a machine in the form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed.) in respect of one or more opportunities that exist between an enterprise entity that has a plurality of associated users and an account entity that has a plurality of associated contacts (See par 64 - These social graph data, profile data, and social network activity may be combined together to create a way to rank external people (at the prospective account) who are members of the social network, to be used for contacts, and to rank internal people (at the sales organization), who are also members of a social network, to assign contacts to, or for help in establishing contacts, or for introductions to contacts.), the method comprising: 
receiving, from one or more electronic storage devices (Shapero – See par 36 - As shown in FIG. 1, the front end consists of a user interface module (e.g., a web server) 12, which receives requests from various client-computing devices, and communicates appropriate responses to the requesting client devices.): 
(A) account team member data (Example from page 15 of spec is “Account team” is “purchasing team” Shapero – See par 26 - For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task; See par 64 -  Sales organizations desire to determine the best prospects to sell to and when to sell to them.) that: 
(i) identifies a group of contacts that have been identified as participating in a target opportunity (Shapero – see par 30 – enables users to search relevant paths connecting the user with a target member; search can be based on or more member profile characteristics: company, job title, and skills); 
(ii) includes title scores for at least some of the contacts included in the group of contacts, the title sore for each contact being indicative of a position of the contact in a hierarchy of the account entity (Shapero – See par 64 - Further, since it is people who purchase, the embodiment may also, in addition to ranking companies by spending propensity, determine what person or persons at a prospect may influence the execution of a given matter, such as a person who would decide whether to make a purchase. This influencer would be the person a sales organization would generally like to contact. Such an influencer may be determined by searching the social network profiles, and social graphs of persons employed by the company who are members of the social network service; As one example, if the profile of the member indicates that the member is the Chief Marketing Officer at the company, that person is highly likely to be an influencer. In one embodiment this may be determined by searching the titles of the profiles of the members. See par 71 - The key decision maker or influencer may be based upon titles of the account members on the social network. See par 72 - Determining the organization chart of the company, or determining titles of members, may find the critical person for use in a user interface such as FIG. 10A).
Shapero discloses looking at titles and engagement with the “sales organization” (See par 63, 71-73, FIG. 11) and “non-sales”. It is not explicitly clear if “department”/organization indicator is utilized in terms of what they are a member of, or it’s just ruling out people since they are unrelated to the sales opportunity. 
	Mishor discloses the limitation:
(iii) includes department indicators for at least some of the contacts included in the group of contacts, wherein the department indicator for each contact indicates a department of the account entity that the contact is a member of (Mishor – par 13-14 - For example, a lead may be an employee in a position to authorize or encourage a purchase. A good lead, relevant prospect, potential customer or contact point would typically be an employee in the Research and Development (R&D) or Information Technology (IT) departments in the organization. A relevant potential customer or lead should additionally have sufficient seniority level to be a decision maker. see par 16 - a business domain that may be any aspect related to a business of a potential customer or a corporate entity (e.g., a department).
	Shapero and Mishor disclose:
(iv) relationship scores for at least some of the contacts included in the group of contacts, the relationship score for each contact indicating a strength of a relationship between the contact and the enterprise entity (Shapero – see par 27 - Consistent with some embodiments of the invention, for each connection path connecting a user to a target member, a path score is derived to reflect the overall connection strength (or relevance) of the path connecting the user with the target; see par 31 - For instance, if an independent party has been tasked with inferring the organization chart for a particular part of a particular company… As such, a pathfinder module of the social network service will attempt to identify and present connection paths connecting the specified company with the identified target member; see par 43 - Once the set of connection paths satisfying the input parameters has been identified, the pathfinder module 16 derives a path score for each connection path); and 
(B) enterprise team member data (Example from page 15 of spec is “Enterprise team” is “selling team”) that: 
identifies a group of users that have been identified as participating in the target opportunity (Shapero – See par 26 - For purposes of the present disclosure, to distinguish the person involved in the performance of a task with those persons who may be subjects of a task, the term "user" is used herein to identify the person who is performing a task, while the terms "target" and/or "target member" are used to identify a subject of the task. See par 64 - Sales organizations desire to determine the best prospects to sell to and when to sell to them.), and 
processing the account team member data (Mishor – See par 16 – business domain can be a department; see par 17 - Embodiments may examine a person's job title and may determine whether the person is either a good or a bad lead. For example, in the above example (a company selling virtualization products), titles such as "Manager of middleware integration" or "Director of enterprise architecture" may be determined as highly indicative of good matches. Title matching may include assessing or ranking the seniority level or relevance and ranking the domain relevance.) and the enterprise team member data using a predefined model (Shapero – see par 28 - For instance, with some embodiments, the social network service may use machine learning techniques and/or various algorithms to infer the type of communication (e.g., the purpose or reason the message sender is communicating with the message recipient), and then based on this information, a particular algorithm for deriving the path scores may be selected) to assign a current multi-thread score to the target opportunity (Mishor - See par 96 - Rules (e.g., generated by database generation unit 220 and stored in database 225) may be used by scoring unit 240 in order to score or rank customers. A rule for scoring a title may associate a title with a score based on a seniority level and/or based on a relevance parameter. For example, a rule may dictate that the seniority level required is "Manager" or higher. In such case, a high score may be given to a candidate customer who is a manager and a low score may be given to an engineer. A relevance parameter may measure the relatedness of a job function to the target domain (disclosing department). For example, a rule for a product used in testing may assign a high score to a "quality assurance" job function and a low score to other job functions, e.g., "virtualization".), the current multi-thread score being indicative of a suitability of the combined membership of the group of contacts and the group of users (Shapero – See par 64 - These social graph data, profile data, and social network activity may be combined together to create a way to rank external people (at the prospective account) who are members of the social network, to be used for contacts, and to rank internal people (at the sales organization), who are also members of a social network, to assign contacts to, or for help in establishing contacts, or for introductions to contacts. The social network service itself may be the employer of the sales organization, using member profiles, member social graph activity, and the social graph of the social network service itself for prioritization that may lead to making sales).
Both Shapero and Mishor are analogous art as they are directed to identifying leads to communicate with (See Shapero par 64; See Mishor par 13). Shapero discloses looking at titles and engagement with the “sales organization” (See par 63, 71-72). Mishor improves upon Shapero by explicitly disclosing assessing both job titles and departments for leads (See par 13-14, 16-17, 64). One of ordinary skill in the art would be motivated to further include explicitly further considering departments of people/prospects/leads to efficiently improve upon the consideration of job titles in Shapero. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining the best prospects in Shapero to further explicitly consider departments people are in as disclosed in Mishor, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning independent claim 11, Shapero and Mishor disclose:
A system comprising one or more computer systems (Shapero - See par 79-81, FIG. 15 - FIG. 15 is a block diagram of a machine in the form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed) and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement (Shapero – See par 81 - The drive unit 1516 includes a machine-readable medium 1522 on which is stored one or more sets of instructions and data structures (e.g., software 1523) embodying or utilized by any one or more of the methodologies or functions described herein; see par 82 - The term "machine-readable medium" shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present invention) an multi-threading analysis method for analyzing data in respect of one or more opportunities that exist between an enterprise entity that has a plurality of associated users and an account entity that has a plurality of associated contacts, the method comprising (Shapero - See par 64 - These social graph data, profile data, and social network activity may be combined together to create a way to rank external people (at the prospective account) who are members of the social network, to be used for contacts, and to rank internal people (at the sales organization), who are also members of a social network, to assign contacts to, or for help in establishing contacts, or for introductions to contacts;
See also Mishor - See par 96 - Rules (e.g., generated by database generation unit 220 and stored in database 225) may be used by scoring unit 240 in order to score or rank customers. A rule for scoring a title may associate a title with a score based on a seniority level and/or based on a relevance parameter. A relevance parameter may measure the relatedness of a job function to the target domain (disclosing department). For example, a rule for a product used in testing may assign a high score to a "quality assurance" job function and a low score to other job functions, e.g., "virtualization).
The remaining limitations of claim 11 are similar to claim 1. Claim 11 is rejected for the same reasons.
It would have been obvious to combine Shapero and Mishor for the same reasons as claim 1 above.

Concerning claim 2, Shapero and Mishor disclose:
The method of claim 1 wherein the enterprise team member data further includes:
title scores for at least some of the users included in the group of users, the title score for each user being indicative of a position of the user in a hierarchy of the enterprise entity (Shapero see par 27 -  with some embodiments, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented; see par 50, 56, FIG. 3 – various association may exist between entities for connection paths (e.g. Common Profile – industry; Group in Network); with some embodiments, the user may make an explicit selection (e.g., by specifying a type or category of message, or, a purpose for contacting someone), which will then influence the algorithm used to derive the path scores.); 
(iii) includes a department indicator for at least some of the users included in the group of users, wherein the department indicator for each user indicates a department of the enterprise entity that the user is a member of (Shapero – See par 73, FIG. 11 -  In FIG. 11 the first degree and second degree social network service connections 1100 and 1140, respectively, between a sales organization account executive (they are in a department for the “users”) and certain high level employees of a prospective account are shown (showing in FIG. 11 different organizations – e.g. Sales; Non-sales); see also Mishor par 121 - For example, the terms in information related to a potential lead (e.g., as shown by customer data 230) may be related to terms in a buyer model and a scoring or matching function may calculate a score for the potential lead based on matched terms and associated weights. Accordingly, the higher the match between terms appearing in customer data 230 and terms in a buyer profile, the higher may the score of the relevant customer be.); and 
(iv) a relationship score for at least some of the users included in the group of users contacts, the relationship score for each user indicating a strength of a relationship between the user and the account entity (Shapero – See par 73, FIG. 11 -  In FIG. 11 the first degree and second degree social network service connections 1100 and 1140, respectively, between a sales organization account executive and certain high level employees of a prospective account are shown (showing in FIG. 11 different organizations – e.g. Sales; Non-sales). In this example, each internal sales person's overall influence on each of the external accounts may be calculated using a summary of SSI score, in an effort to assign sales people to the right accounts. An embodiment may give more weight, indicated at 1110 as percent of the score, to first degree connection relationships between an account executive and the more senior contacts 1120 at a target company, for example, Vice Presidents, 1130.).
It would have been obvious to combine Shapero and Mishor for the same reasons as claim 1 above.
Claim 12 is similar to claim 2. Claim 12 is rejected for the same reasons as claim 2.

	Concerning claim 3, Shapero and Mishor discloses:
The method of claim 2 wherein the current multi-thread score is assigned based in part on a diversity of: 
the title scores for the contacts included in the group of contacts (Shapero See par 71 - The key decision maker or influencer may be based upon titles of the account members on the social network.); 
the department indicators for the contacts included in the group of contacts (Mishor - See par 96 - Rules (e.g., generated by database generation unit 220 and stored in database 225) may be used by scoring unit 240 in order to score or rank customers. A rule for scoring a title may associate a title with a score based on a seniority level and/or based on a relevance parameter. A relevance parameter may measure the relatedness of a job function to the target domain (disclosing department). For example, a rule for a product used in testing may assign a high score to a "quality assurance" job function and a low score to other job functions, e.g., "virtualization); 
the title scores for the users included in the group of users (Shapero see par 50, 56, FIG. 3 – various association may exist between entities for connection paths (e.g. Common Profile – industry; Group in Network); with some embodiments, the user may make an explicit selection (e.g., by specifying a type or category of message, or, a purpose for contacting someone), which will then influence the algorithm used to derive the path scores); and 
the department indicators for the users included in the group of users (Shapero - See par 64 - These social graph data, profile data, and social network activity may be combined together to create a way to rank external people (at the prospective account) who are members of the social network, to be used for contacts, and to rank internal people (at the sales organization), who are also members of a social network, to assign contacts to, or for help in establishing contacts, or for introductions to contacts; See par 73, FIG. 11 -  In FIG. 11 the first degree and second degree social network service connections 1100 and 1140, respectively, between a sales organization account executive (disclosing a title) and certain high level employees of a prospective account are shown (showing in FIG. 11 different organizations – e.g. Sales; Non-sales). In this example, each internal sales person's overall influence on each of the external accounts may be calculated using a summary of SSI score, in an effort to assign sales people to the right accounts. An embodiment may give more weight, indicated at 1110 as percent of the score, to first degree connection relationships between an account executive and the more senior contacts 1120 at a target company, for example, Vice Presidents, 1130).
It would have been obvious to combine Shapero and Mishor for the same reasons as claim 1 above.
Claim 13 is similar to claim 3. Claim 13 is rejected for the same reasons as claim 3.

	Concerning claim 4, Shapero discloses:
The method of claim 2 wherein the predefined model is preconfigured to apply different weights to different features included in the account team data and the enterprise team data when assigning the current multi-thread score (Shapero – see par 27 - For example, with some embodiments, various weighting factors may be applied to influence (e.g., increase or decrease) the edge score for a particular edge type (e.g., the type of association existing between two nodes in the social graph), based on the particular task for which the connection paths are being identified and presented. see par 52 - Referring again to FIG. 4, there is an edge 56 connecting Jane Smith to ACME Products Inc., which represents Jane's affiliation with ACME Products Inc., as the executive chairman and founder of the company. The score or weight assigned to this edge 56 indicates the strength of this affiliation).
Claim 14 is similar to claim 4. Claim 14 is rejected for the same reasons as claim 4.

	Concerning claim 6, Shapero discloses:
The method of claim 1 comprising: 
determining at least one individual who is either a user associated with the enterprise entity and is not included in the group of users or who is a contact associated with the account entity but is not included in the group of contacts (Shapero par 66 - This internal prioritization may be based, for example, on the fact that a person on the sales team may have a law degree, or that a person is connected to five lawyers on a social network service, which indicates a social proximity that may enable the person to be likely to be a good, or perhaps even an optimal, person to interface with lawyers. A map may be constructed between the external prioritization and the internal prioritization. par 74 - Many relationships may be tested for to measure social proximity, including friends, school classmates, professional organizations at which employees of the sales organization and the influencer are both members, all of which can be determined by use of the social network.); 
determining if the addition of the individual to the group of users or to the group of contacts can improve the assigned current multi-thread score (Shapero – See FIG. 12, 1240; par 73 - The foregoing discussion relating to evaluating prospective spends and determining a key influencer at the prospective account may be viewed as external ranking. The method may then perform internal ranking, to rank internal personnel at the sales organization who may be the best persons to approach the account, or to help the assigned representative approach the account. This may be viewed as a social proximity which may be derived from the social network service that has employees of the account and employees of the sales organization as members. See par 74 - Many relationships may be tested for to measure social proximity, including friends, school classmates, professional organizations at which employees of the sales organization and the influencer are both members, all of which can be determined by use of the social network. In this manner embodiments could find the representative in the sales organization that has the most connections to the key influencer, in which case the representative might be right person to assign the account to, the allocation that maximizes the overall social proximity may be made.); and 
generating an output recommending that the individual be added either to the group of users or to the group of contacts based on determining that the addition of the individual would improve the assigned current multi-thread score (Shapero – See FIG. 12, 1240; par 74 - At 1240, the method may, if desired, determine who from the sales organization can help the representative to make the best approach to the account. This may be performed, as discussed above, by determining connections and social proximity among the key influencer and members of the social network who are employees of the sales organization. Many relationships may be tested for to measure social proximity, including friends, school classmates, professional organizations at which employees of the sales organization and the influencer are both members, all of which can be determined by use of the social network. Ways to determine the above relationships are as discussed above. In this manner embodiments could find the representative in the sales organization that has the most connections to the key influencer, in which case the representative might be right person to assign the account to, or might be the right person to help in implementing the cleanest, smoothest, least friction path to approaching the key influencer).
Claim 16 is similar to claim 6. Claim 16 is rejected for the same reasons as claim 6.

	Concerning claim 10, Shapero discloses:
The method of claim 7 wherein the multi-thread scores for opportunities in the set of historic opportunities correspond to when the opportunities were at the same stage of an opportunity cycle as the target opportunity (Shapero – See par 64 – prioritize leads; ranking them on prospective spend; see par 75 - prioritization function; or example, is there a hiring cycle to track at the account? Is there a budget cycle? Is the account posting new jobs or buying a product that indicates they are hiring. Is the account's usage of or impact on the social network service increasing or dropping? Social network and customer relations management software include data sources that are dynamic and constantly updating to create new potentially relevant signals every day. Therefore, an event-based account management tool can be implemented that will offer "real-time" insight alerts or "triggers" to enable trigger-based selling and increase representative effectiveness).

Concerning claim 20, Shapero discloses:
The system of claim 17 wherein the one or more computers are configured by the instructions to implement a machine learning based model as the predefined model (Shapero – see par 28 - For instance, with some embodiments, the social network service may use machine learning techniques and/or various algorithms to infer the type of communication (e.g., the purpose or reason the message sender is communicating with the message recipient), and then based on this information, a particular algorithm for deriving the path scores may be selected.).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (US 2014/0214943) and Mishor (US 2012/0203584), as applied to claims 1-4, 6, 10-14, 16, and 20 above, and further in view of Glidden (US 2014/0358946).
Concerning claim 5, Shapero discloses that members may be directly connected and are in contact or co-managing a group (See par 47) and that one member may have communicated messages to another member (See par 48). However, Shapero and Mishor do not explicitly disclose the limitations.
Glidden discloses:
The method of claim 1 wherein the relationship scores are determined based on tracked records of communications activities that have occurred between the contacts in the group of contacts and users associated with the enterprise entity (Glidden 2014/0358946 – See par 32 - strength of the contact rating can also be determined by identifying the types of communication that have taken place and how often each type of communication is used. Based on this information, a strength of contact rating is calculated and assigned. An example of this is (but not limited to) assigning a higher strength of contact rating to a contact with whom the user has had frequent voice communication versus a contact with which the user has only communicated rarely).
Shapero, Mishor, and Glidden are analogous art as they are directed to identifying/assessing whom to communicate with (see Shapero par 64; See Mishor par 13; See Glidden par 43, FIG. 2). Shapero discloses that members may be directly connected and are in contact or co-managing a group (See par 47) and that one member may have communicated messages to another member (See par 48). Glidden improves upon Shapero and Mishor by explicitly disclosing assessing rating of a contact based on frequency of communications. One of ordinary skill in the art would be motivated to further include explicitly change the contact rating by the frequency of communication to improve upon the scoring of strength of connection between John and Jane (See Shapero par 51-52). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining the best prospects and score connections in Shapero to further explicitly consider departments people are in as disclosed in Mishor, and explicitly assess contacts based on frequency of communication as disclosed in Glidden, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 15 is similar to claim 5. Claim 15 is rejected for the same reasons as claim 5.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (US 2014/0214943) and Mishor (US 2012/0203584), as applied to claims 1-4, 6, 10-14, 16, and 20 above, and further in view of Schwarm (US 2018/0101771).
Concerning claim 7, Shapero discloses that the application identifies intermediate members in a social network who may be able to introduce the user to a target member could adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members within the context of the social network service (see par 57). Mishor discloses that terms in a set of search terms also found in information related to an indicated bad lead may be removed from the set such that leads similar to the bad lead are not identified as possible leads. In a similar way, weights of terms, categories or classes may be modified, e.g., lowered, based on an indicated bad lead (See par 132). Shapero and Mishor do not disclose the limitations.
Schwarm discloses:
The method of claim 1 comprising: 
identifying a set that includes one or more historic opportunities that are similar to the target opportunity based on a comparison of: (i) pattern data about the historic opportunities stored in the one or more electronic storage devices, and (ii) pattern data determined in respect of the target opportunity (Applicant’s example in paragraph 95 as published appears to be comparison of opportunities with “group of successfully closed opportunities” Schwarm – See par 44, 47 – CRM services includes win/loss database 301 with win/loss events processed by the Prospect Analytics Server 102 and Business Entity Analytics Server 104; See par 69-71 – event logger; predicting win/losses from entity events 22 for company profile classifiers; see par 99 - Accordingly, a classifier can train to identify different classes, and a given company may be classified as a win for some classes and a loss for others, each class having a discrete win values and a discrete loss values for the class. Thus each company will have either a win or a loss value for given class. As described herein, similar companies (e.g. companies with similar firmographics) may be classified as wins or losses in the same class.); 
determining, based on comparison of the multi-thread scores for opportunities in the set of historic opportunities with the current multi-thread score for the target opportunity, a classification of the multi-thread score for the target opportunity; and generating an output indicating the classification (Schwarm – see par 101 - In at least one embodiment, at operation 305 the linked company win/loss database 301 data 310, 312, 314 and company entity data 316, 318 from company entity database 304 are compiled into a training database 306. In an embodiment, the database includes, for each company, one or more win/loss values 310, firmographic and score data 316, and company data 318. The training database 306 is compiled to train a machine learning AI customer profile classifiers. Company data 318 and firmographic data 316…characteristics can be used for creating the classifications as described below can be based on firmographics and related data of the company state, e.g., when a loss or win took place. Included in this data is information such as financial stability and growth related information, such as a score to rate, for example, each companies past performance and a predictor of future performance).
Shapero, Mishor, and Schwarm are analogous art as they are directed to identifying leads to communicate with (see Shapero par 64; See Mishor par 13; See Schwarm Abstract). Shapero discloses adjust the scores of the intermediate members based on data concerning the historical or past activities undertaken by those members (see par 57). Mishor discloses that weights of terms, categories or classes may be modified, e.g., lowered, based on an indicated bad lead (See par 132). Schwarm improves upon Shapero and Mishor by explicitly disclosing looking at wins or losses with prospects and classifying and scoring similar companies (Schwarm see par 44, 47, 99, 101). One of ordinary skill in the art would be motivated to further include explicitly scoring, classifying, and comparing similar leads/prospects to improve upon the scoring of strength of connection and historical activities (See Shapero par 51-52, 57) and determining best prospects (Shapero par 64) and scoring leads as good or bad as disclosed in Mishor. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of determining the best prospects and score connections in Shapero to further explicitly consider departments people are in as disclosed in Mishor, and further classify similar leads based on win/loss and firmographics as disclosed in Schwarm and explicitly assess contacts based on frequency of communication as disclosed in Glidden, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claim 17 is similar to claim 7. Claim 17 is rejected for the same reasons as claim 7.

	Concerning claim 8, Shapero, Mishor, and Schwarm discloses:
The method of claim 7 comprising: 
determining if the current multi-thread score for the target opportunity can be improved (Shapero – See FIG. 12, 1240; par 74 - At 1240, the method may, if desired, determine who from the sales organization can help the representative to make the best approach to the account. This may be performed, as discussed above, by determining connections and social proximity among the key influencer and members of the social network who are employees of the sales organization. Many relationships may be tested for to measure social proximity, including friends, school classmates, professional organizations at which employees of the sales organization and the influencer are both members, all of which can be determined by use of the social network. Ways to determine the above relationships are as discussed above. In this manner embodiments could find the representative in the sales organization that has the most connections to the key influencer, in which case the representative might be right person to assign the account to, or might be the right person to help in implementing the cleanest, smoothest, least friction path to approaching the key influencer) by adding a contact having one or both of a particular title score and a particular department score to the group of contacts based on a comparison of one or both of: (i) the title scores the contacts included in the group of contacts for the target opportunity with title scores of contacts that have participated in the set of historic opportunities (Shapero - See par 71 - The key decision maker or influencer may be based upon titles of the account members on the social network;
See also Schwarm – See par 120-121 – AI predictive analytics for targeted classification and scoring likelihood of companies responding to marketing messages; See FIG. 6B with company win/loss database and employee title data 320), and (ii) the department indicators for the contacts included in the group of contacts for the target opportunity with department indicators for contacts that have participated in the set of historic opportunities (Mishor – par 13-14 - For example, a lead may be an employee in a position to authorize or encourage a purchase. A good lead, relevant prospect, potential customer or contact point would typically be an employee in the Research and Development (R&D) or Information Technology (IT) departments in the organization. A relevant potential customer or lead should additionally have sufficient seniority level to be a decision maker); and 
generating an output recommending that a contact having one or both of the particular title score and the particular department score individual be added either to the group of contacts based on determining that the addition would be improved by adding the contact. (Mishor –See par 27 - For example, if it is determined that people from the marketing department are not proper contact points for a specific product then the term "marketing" may be characterized or marked as a negative indicator. Such characterization or marking of a term may cause any candidate lead who belongs to a marketing department to be rejected or given a low score. Similarly, marking a category as a positive indicator may cause an automatic raising of a rank of candidate clients who are associated with the category via terms found in their respective professional profiles. Weights may be associated with terms in a scoring model or buyer profile. See par 44 - Clusters may be associated with weights or any other parameters that may be used in a scoring or ranking process. Clusters may further be associated with classes or types and may be given a name. For example, "Employee Relations", "Recruiter", "Staffing" and "Chief Human Resources Officer" may be part of a cluster representing the concept "Human Resources", and is of type "Department". 
Schwarm par 109 - At operation 309, the profile classifier is configured to classify other companies into profile classes and calculate, inter alia, market share and market opportunity for the profiles. In an embodiment, customer profile classifications comprise classes for market opportunity, a number of prospect companies, an average sale/deal, and a client user's market share. The classifier thus identifies and can generate list of companies firmographically similar to those sold or marketed to the past and grouped by profile characteristics trained on the client user's own data. Such lists can be generated in seconds using the trained classifier and can include from thousands to tens of thousands of companies as well as associated people and their contact information, per profile, all being AI qualified prospects).
It would have been obvious to combine Shapero, Mishor, and Schwarm for the same reasons as claim 1 and claim 7 above.
Claim 18 is similar to claim 8. Claim 18 is rejected for the same reasons as claim 8.

	Concerning claim 9, Shapero, Mishor, and Schwarm disclose:
The method of claim 7 wherein the pattern data about historic opportunities comprises a feature vector of static attributes in respect of each of the historic opportunities in the set of historic opportunities (Mishor – See par 106 - prospecting process may include using the search terms in searching for person profiles of candidate leads in available data sources (e.g., professional networks and business directories), creating a feature vector, computing a score for each profile using the feature vector and feature weights. Identified leads or potential customers may be sorted, e.g., in descending order according to the computed score and a sorted list may be presented to a user;
Schwarm see par 103-105 – customer profile classifier is trained using vector of observations; classification engine can prefer more recent customers, and age of win or loss reduces weight of classification model) and the pattern data determined in respect of the target opportunity comprises a feature vector of the static attributes for the target opportunity, wherein the static attributes include attributes that indicate one or more of: a size of the opportunity; and a product or service that the opportunity relates to (Shapero – See par 67, 69 - implementing external prioritization provides estimates (in U.S. dollars) of how much an account could spend annually with a sales organization on products offered by that organization; The sales organization may determine a procedure to translate number of hires, number of recruiters, and the number of members in a social network to a dollar amount in order to rank prospective accounts by prospective spend.
Schwarm - See par 69-71 – event logger; predicting win/losses from entity events 22 for company profile classifiers; See par 109 - At operation 309, the profile classifier is configured to classify other companies into profile classes and calculate, inter alia, market share and market opportunity for the profiles. In an embodiment, customer profile classifications comprise classes for market opportunity, a number of prospect companies, an average sale/deal, and a client user's market share).
It would have been obvious to combine Shapero, Mishor, and Schwarm for the same reasons as claim 1 and claim 7 above.
Claim 19 is similar to claim 9. Claim 19 is rejected for the same reasons as claim 9.
Double Patenting
Claims 1-20 of this application is patentably indistinct from: 
claims 1-20 of copending Application No. 17/017,652;
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/017,652 (reference application) over Shapero 2014/0214943, Mishor 2012/0203584, and Schwarm 2018/0101771. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in independent claims are 1)”participation data”… in opportunities in ‘652. However, Shapero 2014/0214943 makes this obvious (See par 28 - or instance, with some embodiments, the social network service may use machine learning techniques and/or various algorithms to infer the type of communication (e.g., the purpose or reason the message sender is communicating with the message recipient), and then based on this information, a particular algorithm for deriving the path scores may be selected. By tailoring the algorithm that may be used to derive the path scores to a specific task (e.g., sending a message) and/or a specific context for a task (e.g., a type of communication for the task of sending a message), the most relevant connection path(s) can be presented to the user, based on the task and context in which the task is being performed.) The remaining limitations in the various claims of ‘652 not present in the claims here are obvious in light of the prior art applied above of Shapero 2014/0214943 and Mishor 2012/0203584 for the same reasons stated above in the prior art rejections. Claim 9 of ‘652 is obvious over Schwarm US2018/0101771, disclosing use of neural nets (Se par 72, 84, 104). It would be obvious to use a known technique for analyzing data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aggour, “Mining Company Networks for Marketing Insights and Sales Leads,” 2013 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining, pages 805-812 – directed to generate sales leads based on mining social networks (See abstract)
Allouche (US20190251593) – directed to targeting for a business-to-business campaign using historical experiments (See abstract)
Subramanian (US2015/0112893) – directed to predicting levels of influence for contacts (See abstract)
Giese (US2012/0253924) – directed to ranking leads of a target audience (See abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619